               Case 5:18-cv-07677-NC Document 77 Filed 03/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10
11 ASHOK BABU, and others,                               Case No. 18-cv-007677 NC
12                     Plaintiffs,                       NOTICE RE: RESPONSE TO
                                                         GLOBAL PANDEMIC
13            v.
14 SHERIFF GREGORY AHERN, and others,
15                     Defendants.
16
17         This class action case concerns medical and psychiatric care at Alameda County’s
18 Jail, Santa Rita. This “mega jail” is the third largest facility in California and the fifth
19 largest in the nation. ECF 61. It houses County inmates in all classification levels and
20 federal detainees pursuant to a contract with the United States Marshal. ECF 61. More
21 than 29,000 inmates are booked into Santa Rita every year. ECF 61.
22         In this case I have certified an “Inmate Class” of “All adults who are now, or in the
23 future will be incarcerated in the Alameda County Jail.” ECF 63. A “Disability Subclass”
24 has been certified as “All qualified individuals with a psychiatric disability . . . who are
25 now, or will be in the future, incarcerated in the Alameda County Jail.” ECF 63.
26         I am concerned by the potential impact of the global coronavirus pandemic on the
27 health and safety of the Inmate Class and Disability Class at Santa Rita Jail. A coronavirus
28 outbreak in the jail additionally could have serious and long-term consequences to Jail staff
              Case 5:18-cv-07677-NC Document 77 Filed 03/16/20 Page 2 of 2



 1 and in the community at large.
 2         This notice alerts the parties that I am available to assist in protecting the health and
 3 safety of the Class. Within my jurisdictional power, I would consider any stipulation or
 4 motion and proposed order that would assist this effort. I am available on shortened time.
 5 Any hearing will be by telephone. The purpose of this order is not to distract or criticize
 6 efforts that are already underway, but to provide one procedural path toward faster, class-
 7 wide action amid this global and community crisis. Counsel are ordered to confer with each
 8 other before responding to this notice. A collaborative response would likely be more
 9 effective than a contested one.
10        IT IS SO ORDERED.
11        Date: March 16, 2020                          _________________________
                                                        Nathanael M. Cousins
12                                                      United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
